Citation Nr: 1446698	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-05 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an effective date earlier than November 16, 2006, for the grant of service connection for degenerative disc disease, claimed as low back pain.

2. Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the left knee.

3. Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee.

4. Entitlement to an initial disability rating in excess of 10 percent for arthritis of the left hip.

5. Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right hip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The issue of entitlement to an increased disability rating in excess of 20 percent for service-connected degenerative disc disease of the low back has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to an increased disability rating for degenerative joint disease of the left knee, degenerative joint disease of the right knee, arthritis of the left hip, arthritis of the right hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. A claim of entitlement to service connection for low back pain was denied by a rating decision dated in August 1995.  The Veteran did not appeal.

2. The Veteran sought to reopen his claim of service connection for degenerative disc disease of the low back in November 2006.  Service connection for degenerative disc disease, claimed as low back pain, was denied in rating decisions dated in March 2007 and April 2008.  The Veteran timely appealed the April 2008 denial. 

3. The RO awarded service connection for degenerative disc disease of the low back in a May 2009 Decision Review Officer decision and assigned a 20 percent disability rating, effective November 16, 2006, the date of the application to reopen a claim of entitlement to service connection for degenerative disc disease, claimed as low back pain. 


CONCLUSION OF LAW

The criteria for an effective date earlier than November 16, 2006, for the grant of service connection for degenerative disc disease of the low back are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Regarding the issue of entitlement to an effective date earlier than November 16, 2006, for the grant of service connection for degenerative disc disease of the low back, in light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissal of this appeal, the Board observes that the law, and not the evidence, is dispositive of the Veteran's claim.  See Valioa v. Principi, 17 Vet. App. 299 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any deficiencies in VCAA notice are moot and the Board need not address them.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  Furthermore, the Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.     § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but, rather, on the date the application was filed with VA). 

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155. 

The Veteran was originally denied service connection for low back pain in August 1995.  He did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2013).  Therefore, new and material evidence was required to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

The Veteran submitted requests to reopen his claim of service connection for degenerative disc disease in November 2006.  Service connection for degenerative disc disease was denied by rating decisions dated in March 2007 and April 2008.  The Veteran submitted a Notice of Disagreement in June 2008.  

Subsequently, in May 2009, a Decision Review Official decision established service connection for degenerative disc disease, effective November 16, 2006, the date the RO received the Veteran's request to reopen his claim for service connection. 

The Veteran argues that the effective date of the award for service connection for degenerative disc disease, currently November 16, 2006, should be from 1995, when he separated from his military service.  

The Board recognizes the Veteran's statement of continued low back symptoms since separation of service.  Under the law, however, and as noted above, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(q)(1)(ii) (2013).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on November 16, 2006.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

There is simply no authority in law which would permit the Board to grant the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to November 16, 2006, for the establishment of service connection, is not warranted.


ORDER

Entitlement to an effective date earlier than November 16, 2006, for the grant of service connection for degenerative disc disease, claimed as low back pain, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Degenerative joint disease of the left knee and right knee

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is currently rated at a 10 percent disability evaluation for degenerative joint disease of the left knee and for degenerative joint disease of the right knee.

The Board acknowledges that the Veteran was afforded a VA examination of his bilateral knees in January 2007, over seven years ago.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his service-connected degenerative joint disease of the left knee and degenerative joint disease of the right knee.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Arthritis of the left and right hip

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely Notice of Disagreement (NOD) and there is no issuance of a Statement of the Case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  As stated above, according to a May 2009 Decision Review Officer decision, the RO granted service connection for arthritis of the left hip and arthritis of the right hip.  The Veteran submitted a timely NOD in June 2009 stating an increased disability rating was warranted.  

A review of the record shows that the Veteran has not been furnished a SOC in response to his NOD.  Because the notice of disagreement placed that issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist to determine the current level of severity of the service-connected degenerative joint disease of the left knee and right knee.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All necessary testing should be provided.

Describe range of motion, including range of motion without pain and range of motion with pain.  Describe whether and at what point during the range of motion of the bilateral knees the Veteran experiences any limitation of motion specifically attributable to pain, and whether there is any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should specifically state whether there is instability or subluxation on objective examination, and describe the Veteran's report of such symptoms, if any, including the frequency and severity.  State whether the Veteran has experienced a flare-up which has resulted in additional functional loss, and describe the functional loss during each period of flare-up.  Such should be expressed in terms of the degree of additional range of motion loss.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2. The AOJ should issue a Statement of the Case as to the issues of initial disability ratings in excess of 10 percent for the service-connected arthritis of the left hip and right hip.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal.

3. Upon completion of the development requested in paragraph 1, above, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims of entitlement to increased disability ratings in excess of 10 percent for degenerative joint disease of the left and right knee should be readjudicated, considering all applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


